CaS€.' 1118-CV»OOl79-SJD-KLL DOC #Z 78-1 Filedj 01/17/19 P&QEZ l Of 2 F’AGE|D #.' 1236

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Adoptive Family #l and Their Daughter
A., et al, : CASE NO.: l:lS-cv-179
Plaintiffs, : Judge: Susan J. Dlott
v. : Magistrate Judge: Karen Litkovitz

Warren County, 0hi0/Warren County : STIPULATED POTECTIVE ORDER
Board of Commissioners :

Defendants.

This stipulated protected order covers all depositions and exhibits taken prior to the class
action hearing in this case including but not limited to the depositions of Adoptive Family
members #l m #7. This protective order also covers those portions of the depositions of Warren
County Children’s Services (WCCS) Director Susan Walther, former WCCS Director Patti
Jacobs, WCCS employee Melissa Pittman, and Dr. Timothy O’Hanlon to the extent any of their
testimony addresses facts related to Adoptive Families #l - #7. These depositions and exhibits
shall be subject to discovery between and among the parties but shall otherwise be kept
confidential

By agreement of the parties, these records shall be held strictly confidential by counsel
for each party and may only be disclosed to counsel for each party, the parties, witnesses who
need to know the material, and expert witnesses retained by counsel for each party. None of the
documents covered by this protective order may be disclosed to any other person, or member of
the public. If any document subject to this protective order is produced, copied, used in a
deposition, or at trial, it shall be marked prominently by the party producing it with the word

“C()NFlDENTlAL.” Any document subject to this order used at trial, in discovery, in a

Case: l:lS-cv-OOl?Q~SJD-KL|_ Doc #: 78-1 Fi|ec|: 01/17/19 Page: 2 of 2 PAGE|D #: 1237

deposition, expert report, pleading, or in any other way so as to make it a potentially public
record, it shall be so submitted “under seal” with prior permission of the Court, upon motion and
for good cause shown.

This Protective Order further authorizes these materials and no others may be filed with
the Court under seal as they contain personal private and sensitive information about families
and children that are not appropriate for public disclosure Unless the Court orders otherwise, all

5
sealed documents shall be filed according to)€./ D. Ohio Civ. R. 5.2. l ,

At the conclusion of the litigation, all written materials, including copies made thereof,

subject to this protective order shall be destroyed

IT IS SO ORDERED.

 

Agreed to by:

§
Alphonse Gerhardstein (0032053)
Attorney for Plaintift`

Ls_[
J. Stephen Teetor
Attomey for Defendants

